Citation Nr: 1124948	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-38 854                          )         DATE
	)
	)


On appeal from the
South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility for services rendered from May 22, 2009, to May 28, 2009.  


REPRESENTATION

Appellant represented by:	None


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision by the above Health Care Network, which denied the claim of the appellant, North Cypress Medical Center (NCMC), for payment of approximately $77,500 for medical and surgical treatment of the Veteran during an inpatient visit from May 22, 2009, to May 28, 2009.

On a VA Form 9 (Appeal to Board of Veterans' Appeals) submitted by the appellant via telefax on July 27, 2010, a hearing was requested before the Board in Washington, D.C.  The hearing was scheduled for March 10, 2011, in Washington, D.C.  However, no one appeared at the hearing on behalf of NCMC, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when an appellant fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board will now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, North Cypress Medical Center, from May 22, 2009, to May 28, 2009, for a non-service-connected disability, without either the Veteran or NCMC first obtaining VA approval to receive or provide such treatment at Government expense.

2.  The evidence is in approximate balance as to whether the Veteran reasonably believed that he was in a state of medical emergency on May 22, 2009, at the time of his admission, but he was sufficiently stable to be transferred to a VA or other Federal facility after May 22, 2009, and a VA facility was feasibly available to admit him.

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the appellant, the criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred on May 22, 2009, at North Cypress Medical Center have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120-17.140, 17.1000-17.1008 (2010).

2.  The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred from May 23, 2009, to May 28, 2009, at North Cypress Medical Center have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120-17.140, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim by a non-government health care provider.  In any event, however, we do note that the VA Health Care Network which decided this claim attached to its August 2009 denial letter a notice form describing VA's duty to notify and assist the claimant, what VA would do, what the NCMC would need to do, and where the NCMC should send any further information or evidence.  In addition, the Health Care Network provided a Statement of the Case (SOC) to the NCMC in March 2010, which included the laws and regulations pertaining to entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility and explained why the claim had been denied.  Appellant NCMC was also given an opportunity to submit additional evidence after issuance of the March 2010 SOC.  It appears that the appellant has submitted all the evidence needed for a full adjudication of this claim and appeal, and has not identified any additional pertinent evidence which should have been obtained.  

The Veteran has not participated in the filing of this claim or the prosecution of the appeal, although the Board notes that he has been provided with copies of the Health Care Network's communications in this matter, including the initial denial, the VCAA notice, and the SOC.  Under 38 C.F.R. §§ 17.123 and 17.1004, a claim for payment or reimbursement of services not previously authorized may be filed by the veteran who received the services, the entity which provided the treatment, or the person or organization which paid the expenses for the veteran.  It thus appears that the appellant, NCMC, has not received any amount from the Veteran or any other payer for his medical care at that facility, and the appellant seeks full payment from VA in this appeal.

In view of the foregoing, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by VA authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010), as implemented by 38 C.F.R. § 17.120 (2010), such payment or reimbursement is available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans Claims has held that, given the use by Congress of the conjunctive "and," "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010), as implemented by 38 C.F.R. §§ 17.1000-1003 (2010), enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

With regard to questions of payment for expenses which have not been pre-authorized, whether a "medical emergency" exists is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The record shows that the Veteran was treated at NCMC, a non-VA facility, from Friday, May 22, 2009, to Thursday, May 28, 2009, for right hip pain.

The evidentiary record shows that the Veteran had fallen at home on the Sunday prior to his hospital admission, and injured his right hip.  He had undergone surgery on that hip for a fracture a number of years before, with insertion of stabilizing hardware.  He called for an ambulance on that Sunday (May 17), and the emergency technicians who came to his home told him his hip was probably not broken and assisted him back into bed.  Over the next five days his pain increased to the point where he could not bear weight on it.  He was walking to the couch when his leg gave out and he fell, hurting his hip again.  Later, he attempted to walk and fell sideways against the wall, hitting the injured hip against the wall.  The pain was so intense that he again called for an ambulance, to be transported to the hospital.  
A VA Clinical Tracking Record indicates that the Veteran also contacted VA by telephone on May 22, 2009.  He had reported his fall on the previous Sunday, and was still complaining of pain in the hip.  A note in the VA Computerized Patient Records System (CPRS), annotated on 5/22/09 at 08:18 (8:18am), indicates that the patient was to report to Triage upon the return of his wife.  Instead, at 18:18 (6:18pm) on May 22, he left home in an ambulance and was transported to the NCMC emergency room.

A form entitled Admission Orders indicates the Veteran's condition was stable at the time of his admission to NCMC on May 22, 2009.  He was diagnosed with an acute fracture of the right intertrochanteric portion of the femur.  He underwent surgery to remove hardware from the right hip, and an intramedullary implant fixation for the right intertrochanteric hip fracture, on May 23, 2009.  

The Veteran continued to convalesce at NCMC and was discharged on May 28, 2009.  His treatment notes indicate his postoperative condition was stable for transfer to a VA facility as of May 27, 2009.  

When the appellant sought payment for the costs of that hospitalization and treatment, the South Central VA Health Care Network denied the claim on the basis that care and services at NCMC had not been rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  

An Appeal Reconsideration Review was performed in February 2010.  The doctor conducting the review determined that the Veteran's condition at the time of admission to NCMC was non-emergent and could have been appropriately treated at a VA medical facility, which was feasibly available.  There was no indication in the records that VA had been contacted with regard to providing such care until after the fact, on May 28, 2009.  

VA again denied payment or reimbursement for treatment rendered at NCMC in the March 2010 SOC.    

The Board first notes that the initial criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 have been met, in that the claims file indicates that the Veteran was awarded a total service-connected disability rating from November 1978, with special monthly compensation due to need for aid and attendance, for a service-connected gastrointestinal disorder unrelated to his hip injury.  See 38 C.F.R. § 17.120(a)(3).  

The next question before the Board, then, is whether the appellant's claim for payment or reimbursement for medical care was for a medical emergency of such a nature that delay would have been hazardous to life or health.  VA regulations limit payment or reimbursement to treatment for medical emergencies.  See 38 C.F.R. § 17.120(b).

With further regard to the above regulation at 38 C.F.R. § 17.120, the Board is aware that its authorizing statute, 38 U.S.C.A. § 1728, was amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, § 402, 122 Stat. 4110 (2008), which in pertinent part added a new 38 U.S.C.A. § 1728(c):  "In this section, the term "emergency treatment" has the same meaning given such term in section 1725(f)(1) of this title."  That amendment has not yet been incorporated into the regulation.  

Public Law No. 110-387 also expanded one of the criteria which defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

The Board has also considered whether the Veteran met the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for the treatment rendered to him from May 22, 2009, to May 28, 2009.  As above, the legislative change has not yet been incorporated into the regulation, but the Board has considered the new definition of the term "emergency" in rendering its decision, as discussed below.

Under 38 C.F.R. § 17.1002, the question before the Board is whether the claim for payment or reimbursement for medical care was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 C.F.R. §§ 17.1002(b).  

Based on the description of the Veteran's pain experienced on May 22, 2009, the Board finds that the evidence is in relative equipoise as to whether a medical emergency existed on that date under the criteria of 38 C.F.R. § 17.1002.  The ambulance records indicates that the emergency medical technicians found the Veteran sitting in a chair at his home, and that his pain was so intense that he desired transportation to the hospital.  The NCMC discharge summary also states that he could not bear any weight at the time of admission.  

As stated above, the standard under 38 C.F.R. § 17.1002(b) would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Here, the Veteran was in severe pain, and, in light of his history of falls that day and in the preceding week, could reasonably conclude that delay in seeking medical attention could cause serious dysfunction to his hip.

The Board acknowledges that the February 2010 Appeal Reconsideration Review indicates that a VA facility was available to accept transfer of the Veteran for treatment on May 22, 2009.  Indeed, as mentioned above, it appears that the Veteran contacted VA earlier that morning and was told to report to Triage later that day.  However, applying the benefit-of-the-doubt doctrine in favor of the Veteran, the Board finds that an attempt to use VA facilities would not have been considered reasonable by a prudent layperson, and that he reasonably assumed that he needed to be taken to the closest available facility, which in this case, was NCMC.  Indeed, VA regulations provide that when a veteran is brought to a hospital in an ambulance and the ambulance personnel determine that the nearest available appropriate level of care is at a non-VA facility, the criteria of 38 C.F.R. § 17.1002(c) are met.  

In sum, the Board finds that the criteria for payment or reimbursement have been met for treatment rendered on May 22, 2009.   

However, based on the February 2010 Appeal Reconsideration Review and the May 22, 2009, NCMC Admission Orders form indicating the Veteran's condition was stable, the Board finds that the weight of the evidence is against a finding that the Veteran was, or could have reasonably believed that he was, in a state of medical emergency after May 22, 2009, such that he could not have been safely transferred to a VA or Federal facility.  See 38 C.F.R. § 17.1002(d).  Thus, the criteria for payment or reimbursement for treatment rendered from May 23, 2009, to May 28, 2009 have not been met.

Although the ambulance record indicates the Veteran was in severe pain and desired transportation to the hospital, there is no indication that his condition was emergent upon initial evaluation at the hospital.  The February 2010 Appeal Reconsideration Review indicates that review of the NCMC records showed the Veteran's condition at the time of admission on May 22, 2009, was non-emergent, and that the treatment he received at NCMC could have been appropriately performed at a VA facility.  Indeed, the May 22, 2009, NCMC Admission Orders form lists the Veteran's condition as stable.       

The Board acknowledges the contentions of the NCMC claims analyst in an October 2009 letter that the treatment rendered to the Veteran in May 2009 was for an emergent condition as defined by Texas law, and that the ambulance brought him to the nearest medical facility.  In addition, the analyst argues that the Veteran reasonably construed his condition to be an emergency.  However, as discussed herein, the Board finds that the state of medical emergency existed only on May 22, 2009, and that he could have been  safely transferred to a VA facility after initial examination and emergency care at NCMC on May 22, 2009.    

As stated above, the Appeal Reconsideration Review form indicates that his condition was non-emergent after initial examination on May 22, 2009, as does the Admission Orders form.  The former assessment was conducted by a physician, who has the professional credentials to make a determination as to medical stability.  The Veteran and the NCMC claims analyst have not been shown to possess such credentials and, as laypersons, cannot render an opinion as to whether he was stable enough for transfer to another facility on a given date.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board is sympathetic to the appellant's contentions; however, the Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1002.  Because the appellant has failed to meet the requirement that the care provided to the Veteran was for a continuing medical emergency under 38 C.F.R. § 17.1002(d), the Board must deny the claim for the period May 23, 2009, to May 28, 2009.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that appellant NCMC's claim, beyond the partial relief granted herein, is without legal merit.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered on May 22, 2009, is granted.

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered from May 23, 2009, to May 28, 2009, is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


